Citation Nr: 0604251	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  99-09 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for traumatic phthisis 
bulbi of the right eye, status post enucleation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran's active military service extended from July 1954 
to August 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's traumatic 
phthisis bulbi of the right eye pre-existed active service. 

2.  The medical evidence does not clearly and unmistakably 
show that the veteran's traumatic phthisis bulbi of the right 
eye was not aggravated during service or by any incident of 
active duty. 


CONCLUSION OF LAW

The veteran's preexisting traumatic phthisis bulbi of the 
right eye was aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1153 (West 2002); 38 C.F.R. § 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2005).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. § 
3.306(b)(1).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The veteran is seeking service connection for traumatic 
phthisis, status post enucleation of the right eye.  Almost 
all of the veteran's service medical records were destroyed 
in a fire at a Federal Government facility.  Because of this, 
there is no record of whether an injury to the right eye was 
noted upon the veteran's entry into service in July 1954.  
The earliest record of treatment of the veteran's right eye 
is from Brooke Army Hospital in July 1955.  The July 1955 
clinical abstract shows that the veteran, then age 18, 
reported having injured his right eye with a BB gun at age 
11.  The fact that the veteran had a pre-existing right eye 
disability is not in dispute.  The veteran alleges that his 
eye disability was worsened during his military service when 
he sustained an injury involving gunpowder in his right eye 
while discharging a weapon.  The veteran had begun his 
military service approximately one year previously.  He was 
discharged from service in August 1955.

From March 1959 to April 1959 the veteran was hospitalized at 
a VA facility and underwent an enucleation of his right eye.  
Following a March 2003 VA ophthalmology examination, the 
examiner opined that the veteran's phthisis from traumatic 
injury as a child had not increased in severity during 
service, but the examiner failed to explain the medical facts 
and principles that supported that opinion.  At a hearing in 
September 2003 the veteran testified that, prior to service, 
he was shot with a BB gun, which "scattered some of [his] 
sight, but [he] could still see."  He indicated that his eye 
disability got worse during service after he got gunpowder in 
it as a result of firing his weapon repeatedly.  The veteran 
recalled the gunpowder caused a burning sensation, and his 
eye became red and swollen.  He also noted that he had no 
other eye injury while on active duty.

Pursuant to a Board request, a Veterans Health Administration 
(VHA) opinion was obtained in February 2005.  Following a 
review of the relevant medical evidence in the claims file, 
an ophthalmologist opined that, on the basis of the veteran's 
exposure to dispersed gunpowder particles alone, it is less 
likely than not that the veteran suffered an ocular injury 
sufficient to tip the injured eye into phthisis.  (Emphasis 
added.)  The examiner added that "the apparent lack of injury 
to the surrounding tissues argues against a blast injury or 
significant thermal or chemical injury" and "the redness that 
the veteran describes associated with the exposure is likely 
to reflect the effects of foreign matter in the eye, but the 
relative lack of ocular toxicity of gunpowder makes it an 
unlikely cause of permanent damage".  (Emphasis added.)

In a subsequent brief filed on behalf of the veteran, a 
service representative correctly pointed out that the March 
2003 VA opinion did not contain a rationale and that the 
examiner was not aware that the veteran had an artificial 
eye.  In expressing disagreement with the Board obtaining the 
subsequent VHA opinion, the representative further argued 
that the remedy to an inadequate examination is another 
examination rather than a medical opinion.

The Board considered the representative's recent brief and 
agreed that another VA ophthalmology examination that 
included an opinion on whether the veteran's underlying eye 
disorder was aggravated during service was warranted.  While 
the VHA opinion was supported by a rationale, it included 
language such as less likely than not, which relates to an 
equipoise standard of proof.  That is, it is the Board's 
judgment that a more favorable standard of proof applies to 
the central question presented because, since the veteran 
underwent treatment for a pre- existing right eye disorder 
while on active duty and underwent enucleation of his right 
eye within a few years after his separation from service, the 
presumption of aggravation is applicable as the pre-service 
disability underwent an increase in severity during service.  
Davis v. Principi, 276 F.3d 134 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see also Browder v. 
Brown, 5 Vet. App. 268, 271 (1993).  In Cotant v. Principi, 
17 Vet. App. 116 (2003), the U.S. Court of Appeals for 
Veterans' Claims (Court) reversed the Board's determination 
that the presumption of aggravation had been rebutted.  On de 
novo review, the Court found the evidence as to the natural 
progress of appellant's preexisting hip condition did not 
show "clearly and unmistakably" that the increase found by 
the Board was due to the natural progress of the disease.  
The question at hand, therefore, is whether or not the 
evidence shows clearly and unmistakably that the increase in 
severity of the veteran's preexisting right eye disorder 
during service was due to the natural progress of the 
disease.  Id.; see also VAOPGCPREC 3-2003.

In granting the representative's request for an examination 
rather than another VHA opinion or clarification of same, the 
Board was cognizant that the nature of the veteran's current 
right eye disability (enucleation) is obviously not in 
dispute.  In such cases, an opinion based upon a review of 
the record without an examination is often sufficient.  
Nevertheless, the undersigned found that, between the problem 
with the March 2003 VA opinion noted above and the unique 
facts in this case, and also taking into consideration the 
representative's written argument, pertinent medical history 
obtained directly from the veteran prior to rendering an 
opinion would be helpful in adjudicating this appeal.

Accordingly, pursuant to the Board's remand instructions, the 
veteran was afforded a VA ophthalmology examination in 
September 2005.  The physician indicated that the claims file 
was reviewed and the eye examination findings were recorded 
by hand in the report of examination.  The ophthalmologist 
concluded that the veteran's pre-existing traumatic phthisis 
bulbi was not aggravated while in service.  The 
representative has expressed dissatisfaction with this latter 
examination, alleging that it did not comply with the Board's 
remand instructions.  Arguably, since the sole question 
presented was whether the veteran's undisputed right eye 
disorder was aggravated during service or by any incident of 
active duty and the eye examiner answered the question in the 
negative, there is no further duty to provide another 
examination or medical opinion.  However, the Board concurs 
with the representative to the extent that a rationale was 
not provided for this latter opinion.  In the meantime, a lay 
statement has been received from the veteran's wife.  She 
indicated that she knew the veteran before during and after 
service and she asserted, in essence, that he developed 
problems with the right eye as a result of the in-service 
injury in question and continued to have pain, eventually 
culminating in the surgical removal of the eye a few years 
after service.

The Board finds that, in view of the VHA opinion using "less 
likely than not language, the absence of a rationale 
following the most recent eye examination, and the recently 
received lay statement from the veteran's wife, who is a 
layperson but still competent to describe symptoms, service 
connection for the veteran's right eye disability is 
warranted on the basis of aggravation of a pre-existing 
disability during service.

In summary, the medical and lay evidence shows that the 
veteran's traumatic phthisis bulbi of the right eye pre-
existed active service.  However, the medical evidence does 
not clearly and unmistakably show that the veteran's 
traumatic phthisis bulbi of the right eye was not aggravated 
during service as a result of an in-service injury.  
Accordingly, the veteran's preexisting traumatic phthisis 
bulbi of the right eye was aggravated during active service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306.


ORDER

Service connection for traumatic phthisis bulbi, status post 
enucleation is granted.




____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


